Exhibit 16.1 April 29, 2011 United States Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re:The LGL Group, Inc. Commission File Number 1-106 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K of The LGL Group, Inc. to be filed with the Securities and Exchange Commission on April 29, 2011, and are in agreement with the statements contained under Item 4.01, paragraphs three through six therein, as they relate to our Firm. We have no basis to agree or disagree with the other statements of the registrant contained therein. /s/ J.H. Cohn LLP Roseland, New Jersey
